UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7198


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FRED HAMMOND, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:92-cr-00172-JAB-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Hammond, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fred Hammond, Jr. seeks to appeal the district court’s

order    denying       his      motion        for    reduction         of   sentence        under    18

U.S.C. § 3582(c)(2) (2006).                         In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment. Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is     criminal          in    nature          and    ten-day         appeal     period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal. Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The    district       court          entered          its    order       denying     the

motion for reduction of sentence on April 3, 2008.                                         The notice

of   appeal      was    filed,       at        the       earliest,         on    June      16,    2009.

Houston v.      Lack,        487   U.S.        266,      276    (1988).          Because         Hammond

failed    to    file        a    timely       notice      of     appeal         or    to   obtain     an

extension      of     the       appeal    period,         we    dismiss         the     appeal.      We

dispense       with     oral       argument           because         the       facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                            DISMISSED

                                                     2